Case: 12-30443       Document: 00512140878         Page: 1     Date Filed: 02/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 11, 2013

                                       No. 12-30443                        Lyle W. Cayce
                                                                                Clerk

CLAUDE C. LIGHTFOOT, JR., substituted as Trustee of the MBS Unsecured
Creditors’ Trust formed in connection with the bankruptcy of MBS
Management Services, Incorporated,

                                                  Plaintiff-Appellant
v.

HOMELAND INSURANCE COMPANY; RSUI INDEMNITY COMPANY,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:07-CV-4833


Before KING, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5TH CIR. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.